Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ryan, J.), rendered November 20, 1981, as amended December 3, 1981, convicting him of murder in the second degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment, as amended, affirmed.
Although the trial court erred in admitting hearsay evidence regarding the aliases of one of the murder victims, this evidence was admitted only for the purpose of establishing the codefendant’s motive for the crime and bore no relation to the identity of the defendant as his accomplice. The error was therefore harmless as to the defendant. The trial court’s ruling that the 18-year-old psychiatric records of the principal prosecution witness would not be admissible was not an abuse of discretion as their relevance to his mental condition at the time of trial was negligible.
*733The defendant failed to request that the issue of the possible accomplice status of two prosecution witnesses be submitted to the jury as a question of fact, and no objection was made when a charge to that effect was not given. The issue, therefore, is not preserved for review (see, People v Whalen, 59 NY2d 273, 279-280; People v Lipton, 54 NY2d 340, 351; People v Wright, 115 AD2d 677; People v La Bombard, 99 AD2d 851).
Furthermore, the court’s alleged error with reference to its restriction of the jury’s right to a readback of certain testimony was not preserved for this court’s review. Under the circumstances of this case, we choose not to reach the issue in the interest of justice.
We are disinclined to disturb the sentence.
We have considered the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Bracken, Kooper and Spatt, JJ., concur.